PD-1067-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 10/7/2015 8:12:02 PM
October 8, 2015                                                         Accepted 10/8/2015 8:05:35 AM
                                                                                        ABEL ACOSTA
                                  NO. PD-1067-15                                                CLERK

                                IN THE
                  COURT OF CRIMINAL APPEALS OF TEXAS


               EX PARTE JAMES RICHARD "RICK" PERRY,
                                Appellant
        ________________________________________________________

                On Appeal From The 390th Judicial District Court,
               Travis County, Texas, Cause No. D-1-DC-14-100139
        ________________________________________________________

      APPELLANT'S MOTION TO RESCHEDULE ORAL ARGUMENT
       ________________________________________________________

 TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

        COMES NOW Appellant, James Richard "Rick" Perry (Governor Perry), and

 presents this motion to reschedule oral argument, and would respectfully show this

 Honorable Court the following:

                                          I.

        On October 7, 2015, this Court granted both petitions for discretionary review

 and set oral argument for November 4, 2015.

        Mr. Botsford, as lead counsel on the appeal, will present oral argument to the

 Court. Unfortunately, on August 12, 2015, Mr. Botsford and his wife arranged a

 prepaid vacation in Florence, Italy.1 Accordingly, Mr. Botsford regrettably requests

 1
  The flight leaves Austin on October 27, 2015 at 8:47 a.m. and arrives in Florence on
 October 28, 2015 at 9:10 a.m. The return flight leaves Florence on November 4, 2015
 at 7:15 a.m., and arrives in Austin at 6:33 p.m. on November 4, 2015.
that the oral argument be moved to any other date convenient to the Court.

                             PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Governor Perry respectfully

prays that this Court reschedule the oral argument to any other date convenient to the

Court.

                                                    Respectfully submitted,


THE BUZBEE LAW FIRM                                 BAKER BOTTS L.L.P.

/s/ Anthony G. Buzbee                               /s/ Thomas R. Phillips
Anthony G. Buzbee                                   Thomas R. Phillips
State Bar No. 24001820                              State Bar No. 00000102
JPMorgan Chase Tower                                San Jacinto Center
600 Travis Street, Suite 7300                       98 San Jacinto Blvd., Suite 1500
Houston, Texas 77002                                Austin, Texas 78701-4078
Tbuzbee@txattorneys.com                             tom.phillips@bakerbotts.com
Telephone: 713-223-5393                             Telephone: 512-322-2565
Facsimile: 713-223-5909                             Facsimile: 512-322-8363


BOTSFORD & ROARK
/s/ David L. Botsford
David L. Botsford
State Bar No. 02687950
1307 West Ave.
Austin, Texas 78701
dbotsford@aol.com
Telephone: 512-479-8030
Facsimile: 512-479-8040




                                          2
                         CERTIFICATE OF SERVICE

       This is to certify that a true and complete copy of this document has been
emailed to Michael McCrum at michael@McCrumlaw.com, David Gonzalez at
david@sg-llp.com and to Lisa McMinn, State Prosecuting Attorney, at
lisa.mcminn@spa.texas.gov on the same date it was electronically filed with the Clerk
of the Court of Criminal Appeals.

                                             /s/ David L. Botsford
                                             David L. Botsford




                                         3